Citation Nr: 1030262	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  03-18 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1968 to January 1969.  
He had four years and 11 months of service prior to this.

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO), which determined that 
new and material evidence had not been submitted to reopen claims 
of service connection for duodenal hernia and hiatus hernia, or 
for an anxiety reaction with functional hypoglycemia.

In April 2004, the Veteran provided testimony before a Veterans 
Law Judge who is no longer employed by the Board.  In May 2006, 
the Veteran testified before the undersigned Veterans Law Judge 
at a Travel Board hearing at the RO.  Transcripts of the hearings 
are associated with the claims file.

This matter was previously before the Board in September 2007, at 
which time the Board determined that new and material evidence 
had not been submitted to reopen the claim of entitlement to 
service connection for a gastrointestinal disorder, to include an 
ulcer and hernia.  The Board's September 2007 decision is 
considered final as to that issue.  See 38 U.S.C.A. § 7104 (West 
2002 & Supp. 2009).

As to the claim currently on appeal, the Board determined that 
new and material evidence had been submitted to reopen the claim 
of entitlement to service connection for a psychiatric 
disability.  The Board then remanded the reopened claim in order 
for additional evidentiary development to be conducted, to 
include obtaining a medical opinion to clarify certain medical 
opinions already of record.  A clarifying medical opinion was 
provided, but in October 2008 the Board determined that 
additional medical opinion evidence was needed in order to 
adequately adjudicate the issue on appeal.  The Board requested 
an opinion from a psychologist with the Veterans Health 
Administration, which was provided in March 2009.  In May 2009 
the Board remanded the appeal for the issuance of a Supplemental 
Statement of the Case (SSOC).  The requested action has been 
completed and the claim is properly before the Board for 
appellate consideration.


FINDINGS OF FACT

The competent and probative evidence of record preponderates 
against a finding that the Veteran has a psychiatric disability 
which is related to active military service or any incident 
thereof; a pre-existing psychiatric disability was not aggravated 
by active military service; and no psychosis was manifested 
either in service or within one year after separation from 
service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
service, nor may a psychosis be presumed to have been incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1111 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or SSOC.  Moreover, 
where there is an uncured timing defect in the notice, subsequent 
action by the RO which provides the claimant a meaningful 
opportunity to participate in the processing of the claim can 
prevent any such defect from being prejudicial.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed below, the Board has found none.

In January 2002, February 2005, August 2006, and September 2007, 
VA sent the Veteran letters informing him of the types of 
evidence needed to substantiate his claim and its duty to assist 
him in substantiating his claim under the VCAA.  The letters 
informed the Veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical records, 
employment records, or records from other Federal agencies.  He 
was advised that it is his responsibility to provide or identify, 
and furnish authorization where necessary for the RO to obtain, 
any supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was also 
asked to submit evidence and/or information in his possession to 
the RO.

The Board finds that the content of the letters provided to the 
Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  In addition, the August 2002 rating decision, May 2003 
SOC, January 2006 SSOC, November 2007 SSOC, and June 2010 SSOC 
explained the basis for the RO's action, and the SOC and SSOCs 
provided him with additional periods to submit more evidence.  It 
appears that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with the 
claims file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of record, 
which would need to be obtained for a fair disposition of this 
appeal.  It is therefore the Board's conclusion that the Veteran 
has been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  This requirement was 
fulfilled in March 2006 and September 2007 letters which VA sent 
to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303(a) (2009).  Service connection may be granted for disease 
that is diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

Where there is a chronic disease shown as such in service or 
within a presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When the 
disease identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  Id.

The U.S. Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there must 
(1) be medical evidence of a current disability; (2) evidence of 
in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Alternatively, service connection based on continuity of 
symptomatology may be established if a claimant can demonstrate 
(1) that a condition was "noted" during service; (2) evidence 
of post-service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances lay evidence of a nexus 
between the present disability and the symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 495-96; see Hickson, supra, at 253 (lay 
evidence of in-service incurrence is sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

As provided by 38 U.S.C.A. § 1154(a), VA is required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), 
the Federal Circuit has stated that competent medical evidence is 
not required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Instead, under section 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a lay 
person is competent to identify the medical condition, the lay 
person is reporting a contemporaneous medical diagnosis, or lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed. Cir. 2009).

In addition, the law provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, such as psychoses, become manifest to a degree of 10 
percent or more within one year after the date of separation from 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need 
not be diagnosed within the presumption period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

A veteran will be considered to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence demonstrates 
that an injury or disease existed prior thereto and was not 
aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions 
as are recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b).

Mere history provided by a veteran of the pre-service existence 
of conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 
(1995).  The Court of Appeals for Veterans Claims has held that 
the presumption of soundness upon entry into service may not be 
rebutted without "contemporaneous clinical evidence or recorded 
history" in the record.  Miller v. West, 11 Vet. App. 345, 348 
(1998).  Subsequently, a higher court explained the Miller 
decision by noting that "[n]othing in the court's opinion 
suggests that without such evidence the presumption can never be 
rebutted," emphasizing that any such determination must consider 
"how strong the other rebutting evidence might be."  Harris v. 
West, 203 F. 3d. 1347, 1351 (Fed. Cir. 2000).

A pre-existing disability or disease will be considered to have 
been aggravated by active military service when there is an 
increase in disability during service, unless there is clear and 
unmistakable evidence (obvious and manifest) that the increase in 
disability is due to the natural progress of the disability or 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).  
Aggravation of a pre-existing condition may not be conceded where 
the disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and subsequent 
to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See 
Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies only 
if there is an increase in severity during service); Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).

Regarding the question of aggravation of a pre-existing 
condition, essentially, the law as recently interpreted under 
Cotant v. Principi, 17 Vet. App. 116 (2003), and VAOPGCPREC 3-
2003 (July 16, 2003), mandates that, to rebut the presumption of 
sound condition under 38 U.S.C.A. § 1111, VA must show by clear 
and unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.

As noted, under 38 U.S.C.A. § 1111, the presumption of soundness 
may be rebutted by clear and unmistakable evidence that a disease 
or injury existed prior to service and was not aggravated 
therein.  The burden of proof is upon VA to rebut the presumption 
by producing that clear and unmistakable evidence.  See Kinnaman 
v. Principi, 4 Vet. App. 20, 27 (1993).  The determination of 
whether there is clear and unmistakable evidence that a defect, 
infirmity, or disorder existed prior to service should be based 
upon "thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to accepted 
medical principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Determinations regarding the pre-existence of a disability should 
be based on medical judgment derived from accepted medical 
principles, and the clinical factors pertinent to the basic 
character, origin, and development of such injury or disease. 
History conforming to accepted medical principles should be given 
due consideration, in conjunction with basic clinical data, and 
be accorded probative value consistent with accepted medical and 
evidentiary principles regarding incurrence, symptoms, and course 
of the injury or disease, together with all other lay and medical 
evidence concerning the inception, development, and 
manifestations of the impairment.  38 C.F.R. § 3.304(b).

Under longstanding law, once the presumption of soundness at 
entry has been rebutted, aggravation may not be conceded unless 
the pre-existing condition increased in severity during service, 
pursuant to 38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 16, 
2003).  VA may show a lack of aggravation by establishing that 
there was no increase in disability during service or that any 
increase in disability was due to the natural progress of the 
pre-existing condition. 38 U.S.C.A. § 1153.  However, if VA fails 
to rebut the section 1111 presumption, the claim is one for 
service connection, not aggravation.  Wagner v. Principi, 370 
F.3d 1089, 1096 (Fed. Cir. 2004).

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. 
App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 
292 (1991).

Consistent with the Cotant decision and the General Counsel 
opinion, the language of the aforementioned regulation at 38 
C.F.R. § 3.304(b) (2004) was amended during the pendency of this 
appeal, effective May 4, 2005.  See 70 Fed. Reg. 23,027-29 (May 
4, 2005) (now codified at 38 C.F.R. § 3.304(b) (2005)). As noted 
above, the amended regulation requires that VA, rather than the 
claimant, bear the burden of proving that the disability at issue 
pre-existed entry into service, and that the disability was not 
aggravated by service, before the presumption of soundness on 
entrance into active service may be rebutted.

Where a law or regulation changes after a claim has been filed, 
but before the administrative and/or appeal process has been 
concluded, both the old and new versions must be considered.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 
2000).  The Board will therefore consider both the old and new 
versions of 38 C.F.R. § 3.304(b), noting that the amended 
regulation establishes a somewhat lesser burden upon the 
claimant.

Pre-service treatment records show that the Veteran was diagnosed 
with a duodenal ulcer, with bleeding, during a 1967 
hospitalization.  He indicated on his October 1967 pre-enlistment 
medical history report that he had experienced depression or 
excessive worry.  The pre-enlistment examiner noted that the 
Veteran manifested depression and excessive worry.  A November 
1968 medical board proceeding indicates that the Veteran had been 
diagnosed with a duodenal ulcer, chronic, manifested by melena 
during times of mild stress, treated, improved; hypoglycemia, 
treated, improved; myopia with astigmatism, and anxiety reaction, 
chronic, moderate, manifested by long term tension, periodic 
attacks of tachycardia, chest pain, an inability to think, and a 
drop in work efficiency.  There had been no external 
precipitating stress besides routine military duty.  The Veteran 
was noted to have a premorbid personality and predisposition, and 
to have had a severe, lifelong history of anxiety, with severe 
anxiety attacks beginning about four years before.  The degree of 
psychiatric impairment was deemed to be moderate for further 
military duty.  The disorders were found to have existed prior to 
entry to service and to have not been aggravated by active duty.  
At October 1968 treatment, the Veteran was diagnosed with anxiety 
reaction.  He was also diagnosed with chronic anxiety reaction at 
a November 1968 examination.

The post-service treatment notes indicate that in January 2002 
the Veteran sought treatment at the C Clinic, a private facility, 
for palpitations which were possibly provoked by wine and 
anxiety.  He was diagnosed with a premature ventricular 
contraction, probably benign.

In a March 2002 statement the Veteran wrote that from around 1973 
to 1975 he was treated by a Dr. H at the C Clinic, for ulcers.  
The Veteran indicated that Dr. H had strongly advised him to 
handle his ulcer himself, and that since that time he had done 
that.

At the April 2004 hearing the Veteran testified that he had felt 
anxiety during service, related to possibly worrying about having 
to go to Vietnam.  He also indicated that, although a physician, 
he was leaving the practice of medicine because the insurance 
premiums were too high.  The Veteran testified that his 
gastrointestinal symptoms also cause an increase in anxiety 
because he becomes worried about the symptoms.

The Veteran underwent a VA psychiatric examination in August 
2005.  The examiner noted that he had not had a psychiatric 
hospitalization or outpatient treatment.  The Veteran described 
recent stress related to the death of his mother.  He said that 
he had been able to regulate his condition over the years, and 
that food often brought on symptoms of palpitations, which then 
precipitated an anxiety attack.  In his medical practice, he had 
avoided eating before performing surgery or other important 
functions, to avoid these anxiety symptoms.  Milk and antacids 
helped that "organic component," and Librium and relaxation 
helped the psychological component.  The Veteran indicated that 
he had a few friends, cared for a handicapped brother, played 
tennis several times a week, went for walks, and played the 
piano.

On examination the Veteran maintained eye contact, and his speech 
was clear and goal directed.  He denied auditory and visual 
hallucinations, and he had no suicidal or homicidal ideation.  
His memory was fair for recent and remote events, and his 
activities of daily living and gross hygiene were intact.  There 
was no obsessive or ritualistic behavior that interfered with 
daily activities, and speech was normal in rate and flow.  The 
examiner noted that the Veteran did not have panic attacks as 
described in the Diagnostic and Statistical Manual of Mental 
Disorders, 4th Edition (DSM-IV).  However, the examiner noted 
that the Veteran had elevated anxiety and panic-like symptoms 
with increased "pressure." He claimed to have ongoing feelings 
of depression and a low mood, and the examiner noted that he was 
appropriately tearful over the death of his mother.  His sleep 
was within normal limits and his appetite was somewhat decreased, 
related to avoidance of anxiety symptoms.  There were no overt 
impulse control problems.

The Veteran was diagnosed with generalized anxiety disorder.  He 
was assigned a Global Assessment of Functioning (GAF) score of 60 
and noted to have moderate symptoms, some constriction in affect, 
occasional panic attacks, and moderate difficulty in social 
functioning with a decreased circle of friends.  In reviewing the 
DSM-IV criteria for generalized anxiety disorder, the examiner 
noted that the Veteran met the "A" criterion for excessive 
anxiety and worry more days than not for at least six months, the 
"B" criterion for difficulty with controlling anxiety, the "C" 
criterion for irritability and muscle tension as ongoing 
symptoms, the "D" criterion with the focus of the anxiety and 
worry not confined to the features of another Axis I disorder, 
the "E" criterion with symptoms causing distress or impairment 
in social and occupational functioning, and the "F" criterion 
because the disturbance was not due to the direct physiologic 
effect of a substance, general medical condition or another 
psychiatric disorder.  

The examiner opined that, with the limited data available and not 
having the current glucose level with concurrent psychiatric 
symptoms, it was difficult to entertain infrequent hypoglycemia 
as a psychiatric etiology of the Veteran's symptoms.  
Furthermore, the examiner said it was at least as likely as not 
that the Veteran's generalized anxiety disorder and functional 
hypoglycemia underwent a chronic increase in severity during 
active duty beyond the natural progression.  However, in a 
January 2006 VA examination report addendum, the examining 
psychiatrist noted that the Veteran had used "functional 
hypoglycemia" as his explanatory model for his anxiety disorder.  
The examiner felt that it was difficult to entertain infrequent 
hypoglycemia as a psychiatric etiology of the symptom complex.  
He noted that whether the hypoglycemia was affected by service 
was outside his area of expertise.  

The Veteran testified at the May 2007 hearing that he had had to 
quit his medical practice because of hypoglycemic attacks.  He 
further stated that there is a connection between his ulcer 
problem and his anxiety.

The VA examining psychiatrist again reviewed the Veteran's claims 
file in October 2007, and opined that his pre-service psychiatric 
disability did not appear to have been aggravated during his 
period of active military service.  It was noted that there did 
not appear to have been a permanent worsening of the underlying 
condition of anxiety, which had predated military service by at 
least 24 months.  The symptoms during service were noted to have 
been temporary or intermittent flare-ups of symptomatology, which 
resolved with a return to the baseline level.  Furthermore, the 
examining psychiatrist felt that it was unlikely that any 
currently diagnosed psychiatric disability was causally related 
to the Veteran's active military service.  The examining doctor 
further stated that, if there was an exacerbation of the 
psychiatric symptoms due to the pre-induction assessment, it was 
likely part of the normal course of the pre-military psychiatric 
problems.

The Veteran wrote in an October 2007 statement that he had 
frequent anxiety attacks with a fast heart rate, often following 
meals.  The symptoms extended back to his military service, and 
his anxiety had gotten worse since then.  He said he could no 
longer work as a surgeon because of his symptoms.

In October 2008 the Board requested that a VA psychiatrist review 
the claims file in order to obtain opinions on the relationship 
between service and the Veteran's psychiatric disability.  The 
psychologist, Dr. T.R.A., opined that there is clear and 
unmistakable evidence that the Veteran suffers from an anxiety 
disorder, and that it had its onset prior to his military 
service.  As rationale for so concluding, the doctor referred to 
the pre-induction examination and the October 1968 narrative 
summary.  In addition, the reviewing physician noted that the 
August 2005 VA examiner had found in his examination report and 
addenda that the Veteran's anxiety disorder had pre-dated 
service, with medical school being the stressor.  Dr. A diagnosed 
the Veteran with anxiety disorder, not otherwise specified, and 
identified it as the same disorder the Veteran had had since 
before his military service.

Dr. A further opined that there is clear and unmistakable 
evidence that the pre-existing psychiatric disability was not 
aggravated beyond natural progress during the Veteran's active 
military service.  It was noted that there was apparently an 
acute increase in anxiety over the baseline level during the 
service, but that after service the Veteran had been able to 
successfully complete a residency in general surgery and engage 
in the practice of medicine for approximately 30 years.  During 
that 30-year period, the Veteran had been able to manage his 
anxiety symptoms on his own.  Dr. A felt that for many years 
after leaving the military the Veteran had been able to function 
"at or above the medical school era baseline with respect to 
anxiety" and that the stressors which began in 1999, including 
illness and family problems, accounted for the worsening of 
anxiety disorders going forward.  In addition, Dr. A concluded 
that there was no apparent reasoning or basis for an assumption 
of delayed onset of symptoms in this case.   

Finally, Dr. A felt that it is less likely as not that the 
Veteran's current anxiety is a result of military service, 
because the onset of the disability pre-dated service and the 
symptoms of the disorder rise and fall based upon environmental 
context.  The three periods when the Veteran's anxiety symptoms 
had increased quite significantly were medical school, military 
service, and the onset from around 1999, which apparently 
persists.  Given the 30 years of relative remission of disruptive 
symptoms of anxiety and the clear severity of the more recent 
stressors, the reviewing physician opined that it is less likely 
as not that remote stressors play any significant role in the 
Veteran's more recent difficulties with anxiety.  The 
relationship between the service period anxiety status and the 
current anxiety state is that they are more likely as not both 
understood as periods of exacerbations of a chronic disorder 
under conditions of substantially increased stress.  The 
stressors had their onset at "very different developmental 
stages" of the Veteran's life, were separated in time by many 
years, and were "distinct along a variety of dimensions."  Dr. 
A concluded that the impact of the more current stressors appear 
more lasting and less easily reversed than the earlier case. 

The Veteran wrote in a June 2010 statement that, although he had 
anxiety in medical school, he did not have a bleeding ulcer until 
his military service.  In addition, the severe anxiety he 
developed in the Army stayed with him on a permanent basis after 
service.  He said there were incidents of ulcers over the years 
which he treated himself and that therefore do not appear in the 
medical record.

After a careful review, the Board finds that a preponderance of 
the evidence is against the claim for service connection.  The 
final opinion of the VA examiner, from October 2007, was that it 
appeared that the Veteran had a psychiatric disability prior to 
entering active duty and that the pre-service disability was not 
aggravated during active service.  It was noted that there was no 
permanent worsening of the underlying condition.  Instead, the 
in-service symptomatology was temporary or intermittent, and 
resolved with a return to baseline level.  Furthermore, the 
examiner felt it to be unlikely that any currently diagnosed 
psychiatric disability is causally related to the Veteran's 
active military service, and that any exacerbation was likely 
part of the normal course of the pre-military psychiatric 
problems.  Furthermore, Dr. A opined in March 2009 that the 
Veteran's anxiety predated service, that there is clear and 
unmistakable evidence that it was not aggravated beyond natural 
progress by service, and that it is not at least as likely as not 
that the current generalized anxiety disorder, not otherwise 
specified (NOS), is related to military service.

We recognize the sincerity of the arguments advanced by the 
Veteran that he has a service-connected psychiatric disability.  
The resolution of issues that involve medical knowledge, such as 
the diagnosis of a disability and the determination of medical 
etiology, requires professional evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The Veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau, supra; Buchanan, supra 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when a lay 
person is competent to identify the medical condition, the lay 
person is reporting a contemporaneous medical diagnosis, or lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson, supra.  
Furthermore, in the current case the Veteran is a surgeon, and 
therefore he is qualified to state an opinion on etiology or in-
service aggravation.  

However, the Board finds that the Veteran's opinion is outweighed 
by those of the VA examiner and Dr. A.  Where the record contains 
both positive and negative evidence including addressing whether 
the Veteran's claimed condition is related to military service, 
it is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the Board 
may accept one medical opinion and reject others.  Evans v. West, 
12 Vet. App. 22, 30 (1998), citing Owens v. Brown, Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The Board is mindful that we 
must have plausible reasons, based upon medical evidence in the 
record, for favoring one medical opinion over another.  Evans, 
supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Thus, 
the weight to be accorded the various items of evidence in this 
case must be determined by the quality of the evidence, and not 
necessarily by its quantity or source. 

In the present case, the Board finds the opinions obtained by VA 
to be of more probative value because of the examiner's and Dr. 
A's expertise in psychiatry, their analysis of the distinct 
stressors that the Veteran has had in different periods of his 
life, and their assessment of his reactions to those events.  Dr. 
A noted that the Veteran's anxiety appears to have permanently 
worsened since 1999, following his own illness and family-related 
stressors.  While the Board sympathizes with the Veteran, the 
preponderance of the evidence is against his claim that he has a 
psychiatric disability which was aggravated by his military 
service or had its origin therein, and the record does not show 
any psychosis within a year of active service.

Because the evidence preponderates against the claim of service 
connection for a psychiatric disability, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a psychiatric disability is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


